Citation Nr: 1754020	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-25 202A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extension of a temporary total convalescence rating beyond one month for left knee surgery.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from April 3 to May 15, 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted a temporary 100 percent evaluation from November 13, 2015 to December 31, 2015, based on surgical or other treatment necessitating convalescence.


FINDING OF FACT

The Veteran's November 13, 2015, left knee surgery required six months of convalescence.


CONCLUSION OF LAW

The criteria for a temporary total convalescence rating for left knee surgery is warranted from November 13, 2015 through May 31, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.400 (o), 4.1, 4.3, 4.7, 4.30 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total rating (100 percent) for convalescence will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2017).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months.  38 C.F.R. § 4.30 (b)(1).

Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30 (b)(2).  Severe postoperative residuals include, but is not limited to, incompletely healed surgical wounds and the necessity for continued use of a wheelchair or crutches.  38 C.F.R. § 4.30 (a)(2).

The record shows that in a pre-operative letter, the Veteran's doctor stated he needed to undergo left knee arthroscopy with lateral meniscectomy, which would require convalescent leave for a minimum of 3 months and a maximum of 6 months.  The surgery was performed November 13, 2015.  His post-operative general discharge instructions indicated he could perform activity as tolerated, including weight-bearing.  A December 2015 post-operative appointment note shows that he had continued pain with complaints of weakness, and he required a walker for support.  In a December 2015 letter duplicative of the pre-operative one, the Veteran's doctor stated he needed 3-to-6 months of convalescent leave for his knee surgery.

Accordingly, the Board finds that the convalescent period should be extended for the remaining six months that is permitted by Section 4.30 (b)(1).  The Veteran's treating doctor has stated six months is required.  The Veteran has not contended, nor does the evidence show, that he has severe postoperative residuals requiring an extension beyond the initial 6-month period.  38 C.F.R. § 4.30 (b)(2).

The Veteran is entitled to a temporary total rating for the left knee starting from November 13, 2015 through May 31, 2016.  38 C.F.R. § 4.30 (b)(1).



ORDER

Convalescence under 38 C.F.R. § 4.30 is granted, from November 13, 2015 through May 31, 2016, for left knee surgery.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


